BEAUCHAMP, Judge.
The appeal is from a judgment on a jury’s verdict finding appellant guilty of selling whisky in a dry area and assessing a fine of Six Hundred Dollars.
The procedure in this case appears regular so far as the record may be considered. The judgment overruling appellant’s motion for a new trial and notice of appeal were entered on October 22, 1949. On November 26, 1949, more than thirty days *549after the notice of appeal was given, appellant secured an order of the court attempting to extend the time for filing statement of facts and bills of exception to the 15th day of December, 1949. On the latter date another order was entered extending the time to December 21st. The statement of facts and bills of exception were filed on December 21, 1949.
The court had the power within thirty days from October 22nd to extend the time for filing the statement of facts and bills of exception, but he had no power thereafter to extend time for filing bills of exception. His order of November 26, 1949, was without authority and, consequently, we are unable to consider the bills of exception in this case. The bill upon which appellant relies for reversal cannot be considered.
Finding no reversible error, the judgment of the trial court is affirmed.